Citation Nr: 1300926	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  05-35 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.  

2.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 




INTRODUCTION

The Veteran, who is the appellant, had honorable service from August 1964 to September 13, 1968.  He had other than honorable service from September 14, 1968, to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2008, the Veteran testified at a hearing before the Board.  In June 2010, the Veteran was afforded the opportunity for another hearing because the Veterans Law Judge, who presided over the hearing, had retired.  The Veteran has not requested another Board hearing.

In a decision in February 2009 decision, the Board denied the claim of service connection for posttraumatic stress disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court, on the parties Joint Motion, vacated the Board's decision and remanded the matter for further action.  

In December 2010, the Board remanded the claim of service connection for posttraumatic stress disorder to include service connection for a psychiatric disorder other than posttraumatic stress disorder.

In March 2012, the Board remanded the claims for further development.  As a result of the remand further development is necessary, and the appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  






REMAND


In the remand in March 2012, the Board directed that the Veteran be afforded a VA examination if an in-service stressor were corroborated.  Subsequently, the Joint Services Records Research Center corroborated the Veteran's in-service stressor, an account of a fatal helicopter crash aboard the U.S.S. Kitty Hawk.  

The Veteran was then scheduled for a VA psychiatric examination, but the Veteran failed to report.  It is unclear whether the Veteran received notification of the scheduled VA examination as the notice was sent to an address that is different from the permanent address of record. 

As the medical evidence of record is insufficient to decide the claims and as there is prima facie evidence of good cause for the Veteran's failure to report, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ascertain the Veteran's current permanent address of record.  

2.  Afford the Veteran a VA psychiatric examination, including psychological testing for posttraumatic stress disorder, by a VA psychiatrist or psychologist who has not previously examined the Veteran, to determine:  

a).  Whether the Veteran has posttraumatic stress disorder or a psychiatric disorder other than PTSD, and, if so, 



b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the Veteran's current posttraumatic stress disorder is related to the credible supporting evidence of in-service stressor of a fatal helicopter crash aboard the U.S.S. Kitty Hawk in April 1966 as described by the Veteran; alternatively,   

c).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that any current psychiatric disorder other than PTSD is related to the events in service, during the period of service from August 1964 to September 13, 1968. 

In formulating the opinion, the VA examiner is asked to comment on:

i).  The association, if any, between any current psychiatric disorder other than PTSD, and the in-service results of psychological testing (psychology report, dated July 23, 1969), and the findings of a Medical Board (dated August 27, 1969), during the period of disqualifying service for VA disability compensation from September 14, 1968, to April 1970.  






ii).  Other than a personality disorder, if there is an association between any current psychiatric disorder other than PTSD, and the in-service results of psychological testing (psychology report, dated July 23, 1969), and the findings of a Medical Board (dated August 27, 1969), during the period of disqualifying service for VA disability compensation from September 14, 1968, to April 1970, then is it at least as likely as not that any current psychiatric disorder other than PTSD was present coincident with service during the period of qualifying service from August 1964, to September 13, 1968. 

The VA examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the conclusion reached in the opinion is so evenly divided that it is as medically sound to find in favor of onset during the period of qualifying service from August 1964, to September 13, 1968, as it is to find against onset during the same period. 

If, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the onset of any current psychiatric disorder during a period of qualifying service from August 1964, to September 13, 1968, cannot be determined,


and that an opinion on the onset of any current psychiatric disorder other than PTSD is beyond what may reasonably be concluded based on the evidence of record, that is, there is no other test or records, if procurable, that would facilitate a more conclusive opinion, considering current medical knowledge.

The Veteran's file should be provided to the VA examiner.

3.  After the above development is completed, adjudicate the claims.  On the claim of service connection for posttraumatic stress disorder, consider 38 C.F.R. § 3.304(f)(3) (fear of hostile military activity as an in-service stressor).  If any benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

